TILLMAN PEARSON, Judge
(concurring specially).
While I concur that this appeal is properly affirmed upon the holding in Rozen v. Chrysler Corp., Fla.App.1962, 142 So.2d 735, I feel that I should note that I have serious doubts concerning the apparent statement in the Rozen case that all implied warranties can be eliminated by a provision in a written warranty that all other warranties are eliminated. See Corneli Seed Co. v. Ferguson, Fla.1953, 64 So.2d 162, and Sperry Rand Corp. v. Industrial Supply Corp., 337 F.2d 363 (5th Cir.1964) [Applying Florida law]. It is my view that public policy will require that certain warranties of dangerous instrumentalities, such as automobiles, exist, even in the face of a general statement that no warranties are given. See Browne v. Fenestra, Inc., 375 Mich. 566, 134 N.W.2d 730 (1965); Hennington v. Bloomfield Motors, 32 N.J. 358, 161 A.2d 69, 75 A.L.R.2d 1 (1960); and Jarnot v. Ford Motor Co., 191 Pa.Super. 422, 156 A.2d 568 (1959).